Lewis, J.
Neither malice nor ■ deliberation is essential to the unlawfulness of shooting at another. The sworn testimony both for the State and the accused showing that the defendant shot at the prosecutor while he was running in order to escape, the evidence demanded the verdict of guilty, regardless of previous provocation that had been given by the prosecutor to the defendant. A new trial will not be granted on account of errors or slight inaccuracies in the charge of the court, it appearing that such errors could not have legally affected the result. Hadley v. State, 58 Ga. 309 (4); Strong v. State, 95 Ga. 499.

Judgment affirmed.


All the Justices concurring.

Indictment for shooting at another. Before Judge Smith. Bodge superior court. March term, 1898.
Roberts & Milner, for plaintiff in error.
Tom, Eason, solicitor-general, contra.